Citation Nr: 0634328	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma and, if so, 
whether service connection is now warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for cerebrovascular 
accident.

5.  Entitlement to an initial evaluation in excess of 10 
percent for patellar chondromalacia/anterior patellofemoral 
pain, right knee, with minimal degenerative changes.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for patellar chondromalacia/anterior patellofemoral 
pain, left knee, with minimal degenerative changes.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1983.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The veteran requested consideration of a total disability 
rating based upon individual unemployability (TDIU) due to 
service-connected disability on a VA Form 21-8940 received in 
April 2004.  A handwritten notation on VA Form 21-4138, also 
received in April 2004, indicates that a temporary file was 
to be created before the claims folder was transferred to the 
Board.  As it is unclear whether the RO has addressed this 
issue, it is REFERRED for appropriate action.  


FINDINGS OF FACT

1.  An unappealed October 1992 rating decision denied the 
claim for service connection for asthma on the basis that 
there was no evidence of a current disability.  

2.  Additional evidence submitted since October 1992 on the 
issue of service connection for asthma is new and material as 
it includes medical evidence indicating that the veteran 
suffers from asthma.  

3.  The veteran's asthma is not related to active military 
service.  

4.  The veteran's hypertension is not related to active 
military service.

5.  On a VA Form 21-4138 received in April 2004 prior to the 
promulgation of a decision in the appeal, the veteran 
requested a withdrawal of his appeal for entitlement to 
service connection for cerebrovascular accident.

6.  On a September 2006 substantive appeal response form, 
prior to the promulgation of a decision in the appeal, the 
veteran indicated that he did not intend to appeal the issues 
of service connection for hearing loss and increased ratings 
for his bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  The evidence added to the record subsequent to the 
October 1992 rating decision denying service connection for 
asthma is new and material and the claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

2.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for cerebrovascular 
accident have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).
5.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

6.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to an increased initial evaluation for service-
connected patellar chondromalacia/anterior patellofemoral 
pain, right knee, with minimal degenerative changes, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

7.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to an increased initial evaluation for service-
connected patellar chondromalacia/anterior patellofemoral 
pain, left knee, with minimal degenerative changes, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma

The veteran seeks to establish service connection for asthma.  
The RO has confirmed and continued the denial issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the St. Petersburg, Florida, RO in 
October 1992 denied the claim for entitlement to service 
connection for asthma on that basis that there was no 
evidence of a current disability.  The RO notified the 
veteran of this decision by letter dated October 28, 1992, 
but the veteran did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(1992) (a Notice of Disagreement (NOD) must be filed within 
60 days from the date that the agency of original 
jurisdiction (AOJ) mails the Statement of the Case (SOC), or 
within the remainder of the one-year period from the date of 
mailing of the notification of the appealed determination, 
whichever period ends later).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in June 2002, and this 
appeal ensues from the January 2003 rating decision issued by 
the St. Petersburg, Florida, RO, which declined to reopen the 
claim and confirmed and continued the previous denial of 
service connection for asthma.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in October 1992 included the veteran's 
service medical records.  The veteran reported suffering from 
asthma at the time of his discharge, and it was noted that he 
had a history of bronchial asthma with the last episode about 
one year before; his lungs and chest were found normal upon 
clinical evaluation.  See August 1983 reports of medical 
history and examination.  Other evidence of record indicated 
that the veteran complained of suffering from asthma.  See 
April 1992 medical record from Dr. Brodsky; September 1992 VA 
compensation and pension (C&P) general medical examination 
report.  Asthma was not clinically evident at the time of the 
VA examination and the record before the RO in October 1992 
did not contain a diagnosis of asthma.  

Evidence added to the record since the RO's 1992 decision 
includes VA and private medical records.  These records were 
not previously considered and are thus considered new.  
Records from Dr. Gaynor contain an impression of asthma.  See 
March 1999 and April 2000 visit notes.  These records cure 
the previous evidentiary defect at the time of the RO's 1992 
decision as they indicate that the veteran currently suffers 
from asthma.  Therefore, they are considered material.  
Having found that new and material evidence has been 
presented since the last final denial of the veteran's claim 
for service connection for asthma, the claim is reopened for 
review on the merits.  

The veteran contends that his service medical records show 
the incurrence of asthma during service.  He specifically 
points to a record dated August 2, 1983.  See April 2003 NOD; 
December 2003 VA Form 9 with attachment.  The Board finds 
that the record relied upon by the veteran is an August 1983 
report of medical history, conducted at the time of his 
separation from service.  As noted above, the veteran 
reported suffering from asthma and it was noted that the 
veteran had a history of bronchial asthma, with the last 
episode about a year before.  Neither this record, nor any 
other service medical record, however, contains a diagnosis 
of asthma made by a medical professional.  As such, the 
veteran's contention that he suffered from asthma at that 
time is insufficient to establish the existence of the 
disorder during service.  See e.g., Hicks v. West, 12 Vet. 
App. 86, 89 (1998).

In support of the veteran's claim, Dr. Gaynor indicates that 
he has been treating the veteran's asthma since January 1999.  
Dr. Gaynor reports that the veteran had previous records that 
indicate he was diagnosed with asthma while still serving in 
the military, and opined that the veteran's asthma began 
during service.  See February 2003 letter from Dr. Gaynor.  
Although it appears that Dr. Gaynor has reviewed the 
veteran's service medical records, his reference to a 
diagnosis during service, which is not shown by the service 
medical records, cannot be considered competent and, 
therefore, lacks probative value.  See e.g., Grover v. West, 
12 Vet. App. 109, 112 (1999).  

The veteran underwent a VA C&P examination in May 2003.  At 
that time, he reported a history of bronchial asthma present 
in 1983.  The veteran indicated that he uses an albuterol 
inhaler, one to two puffs four times per day, and that the 
last time he went to the hospital for his asthma was over two 
years before.  He reported suffering from wheezing and 
shortness of breath on over exertion.  Physical examination 
revealed clear lungs with good and symmetrical ventilation.  
No wheezes, rhonchi or rales were noted.  Pulmonary function 
testing revealed mild to moderate obstructive lung defect, 
with a significant response to bronchodilator.  
The veteran was diagnosed with bronchial asthma with mild 
obstructive lung defect.  The VA examiner conducted a 
thorough review of the veteran's claims file and noted the 
August 1983 record in which the veteran claimed to have 
asthma.  The examiner stated that the veteran claimed 
exposure to gas in a chamber, but that the record contained 
no documentation of the veteran receiving treatment, although 
toxic gasses used then could cause bronchospasms in a 
sensitive person.  The VA examiner also noted the absence of 
documentation of asthma attack episodes.  She opined that as 
bronchial asthma is not documented in the veteran's claims 
file, more documentation is needed than just a note in which 
the patient is claiming that he had this condition.  

Based on the foregoing, the claim for service connection for 
asthma must be denied.  Absent any competent medical evidence 
establishing a link between the current asthma condition and 
service, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

II.	Entitlement to service connection for hypertension

Hypertension may be service-connected if it is due to disease 
or injury which was incurred in or aggravated by service, or 
if it became manifest to a degree of 10 percent within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

The veteran contends that he was diagnosed with hypertension 
during active duty, which is cited on standard form (SF) 93 
dated August 2, 1983 (report of medical history).  See 
January 2003 statement in support of claim.  At the time of 
his separation from service, the veteran's sitting blood 
pressure was recorded as 119/84 and his heart and vascular 
system were evaluated as normal.  See August 1983 report of 
medical examination.  The veteran complained of high or low 
blood pressure and the medical examiner noted previous 
elevated blood pressure readings.  See August 1983 report of 
medical history.  His service medical records, however, do 
not refer to a diagnosis of hypertension.  

Post-service medical records indicate that the veteran 
suffers from hypertension.  See e.g., April 2000 and April 
2001 visit notes from Dr. Gaynor.  Dr. Gaynor indicates that 
the veteran has been treated for hypertension since January 
1999, a condition which was diagnosed while he was in service 
and is related to service.  See February 2003 letter.  As 
with the situation regarding the veteran's claim for 
entitlement to service connection for asthma, Dr. Gaynor has 
relied upon a service medical record in which the veteran 
indicates that he suffered from high blood pressure, but 
which does not contain a diagnosis of hypertension.  Again, 
his reference to a diagnosis during service, which is not 
shown by the service medical records, cannot be considered 
competent and, therefore, lacks probative value.  See e.g., 
Grover, 12 Vet. App. at 112 (1999).  

The veteran underwent a VA C&P examination in May 2003, at 
which time he reported being diagnosed with hypertension in 
1983.  He also reported problems controlling his blood 
pressure due to poor compliance and morbid obesity, but 
indicated that his blood pressure was being controlled by 
medication.  Physical examination revealed a blood pressure 
reading in a sitting position of 135/93 and a second reading 
of 170/125; a diagnosis of arterial hypertension was made.  
The examiner conducted a thorough review of the claims 
folder, noting the absence of any entry indicating the 
veteran had hypertension or any entry in which the veteran's 
blood pressure was elevated during any visits where it was 
documented.  The examiner also made reference to the August 
1983 physical examination conducted at the time of the 
veteran's separation, which indicates the veteran's blood 
pressure had been elevated in the past; the VA examiner, 
however, reported that the blood pressure on that day was 
within normal limits, and opined that as hypertension was not 
documented in the veteran's claims folder, more documentation 
was needed than just a note in which the veteran claimed to 
have this condition.  

The evidence of record does not support the claim for 
entitlement to service connection for hypertension.  Although 
the veteran currently suffers from hypertension and is 
receiving medication to control hypertension, the record 
lacks evidence of a nexus between the current disability and 
any injury or disease incurred in service.  In sum, the 
preponderance of the evidence indicates that hypertension was 
not incurred in or aggravated by service or manifest to a 
degree of 10 percent within one year of separation from 
service.  As such, the benefit-of-reasonable-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006).  

III.	Withdrawal of Substantive Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2006).  

The appellant has withdrawn his appeals concerning the issues 
of entitlement to service connection for cerebrovascular 
accident and hearing loss and entitlement to increased 
initial evaluations for service-connected patellar 
chondromalacia/anterior patellofemoral pain of both knees 
with minimal degenerative changes.  See VA Form 21-4138 
received in April 2004; September 2006 substantive appeal 
response form.  As such, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


IV.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the adverse rating decisions from 
which this appeal originates, the veteran was advised of the 
necessary evidence to substantiate his claims (including the 
need to submit new and material evidence regarding the asthma 
claim); that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  See June 2002 and 
March 2003 RO letters.  The veteran was later informed of the 
need to provide any evidence in his possession pertinent to 
the claims.  See December 2003 and February 2004 SOCs.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  As both the veteran's claims for service 
connection are being denied, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
as he has not been prejudiced by VA's failure to provide 
notice as to the appropriate disability rating or effective 
date of any grant of service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, private, and VA medical records 
have been associated with the claims file and the veteran has 
been afforded several VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

New and material evidence having been presented, the claim 
for service connection for asthma is reopened.

Service connection for asthma is denied.

Service connection for hypertension is denied.  

The appeal for service connection for cerebrovascular 
accident is dismissed.

The appeal for service connection for hearing loss is 
dismissed.

The appeal for entitlement to an increased initial evaluation 
for patellar chondromalacia/anterior patellofemoral pain, 
right knee, with minimal degenerative changes, is dismissed.

The appeal for entitlement to an increased initial evaluation 
for patellar chondromalacia/anterior patellofemoral pain, 
left knee, with minimal degenerative changes, is dismissed.

____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


